NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 20-30101

                 Plaintiff-Appellee,             D.C. No.
                                                 3:19-cr-00101-TMB-MMS-1
 v.

SCOTT FALK,                                      MEMORANDUM*

                 Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                            Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Scott Falk appeals from the district court’s judgment revoking supervised

release and challenges the 18-month sentence and 18-month term of supervised

release imposed upon revocation. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Falk contends that the sentence is substantively unreasonable because the

district court did not give sufficient weight to his amenability to drug treatment and

relied too heavily on the probation officer’s characterization of his performance on

supervised release. The district court did not abuse its discretion. See Gall v.

United States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in

light of the 18 U.S.C. § 3583(e) sentencing factors and the totality of the

circumstances, including the district court’s determination that Falk posed a danger

to the public. See Gall, 552 U.S. at 51; see also United States v. Gutierrez-

Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various

factors in a particular case is for the discretion of the district court.”). Moreover,

contrary to Falk’s contention, the record reflects that the district court thoroughly

explained its reasons for the sentence. See United States v. Carty, 520 F.3d 984,

992-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                     20-30101